             Case 5:20-cv-02785-JMG Document 1 Filed 06/11/20 Page 1 of 25




                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF PENNSYLVANIA


MICHAEL LEASE
                          Plaintiff,
                                                   Civil Action No.
        v.
STRYKER CORPORATION, STRYKER
ORTHOPAEDICS, and STRYKER SALES                              NOTICE OF REMOVAL
CORPORATION.


                          Defendants.



TO THE JUDGES OF THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA:

        PLEASE TAKE NOTICE that Defendant Stryker Corporation (“Stryker” or

“Defendant”), hereby files this Notice of Removal of the above-captioned action from the Court

of Common Pleas, Berks County, Docket No. 19-15093, pursuant to 28 U.S.C. §§ 1332, 1441

and 1446, on the basis of the facts set forth below:

        1.       On July 31, 2019, Plaintiff Michael Lease (“Plaintiff”) filed a Praecipe to Issue

Writ of Summons in the Court of Common Pleas, Berks County, Docket No. 19-15093 against

Defendants. (Copies of the Praecipe to Issue Writ of Summons and the Summons are attached

hereto as Exhibit “A”.) The Summons was served on Stryker Corporation by certified mail. No

Complaint was filed or served at that time.

        2.       Stryker filed a Notice of Appearance and a Rule to File Complaint on May 26,

2020, and May 27, 2020, respectively. See Exhibit “B” and Exhibit “C”.




2836000.1 100909-101530
              Case 5:20-cv-02785-JMG Document 1 Filed 06/11/20 Page 2 of 25




         3.        On June 2, 2020, Plaintiff electronically filed a Complaint (attached hereto as

Exhibit “D”). The Complaint indicated that Plaintiff was a resident of Reading, Pennsylvania,

and sought damages on one cause of action for “an amount in excess of $50,000”. Id. at ¶1.

         4.        Counsel for Defendant received the filing of the Complaint by electronic notice

from the Court on June 2, 2020. The Complaint alleges personal injuries arising out of

implantation of LFIT V40 Femoral Head and Accolade II Neck Angle Hip Stem which Plaintiff

received as part of a total hip arthroplasty on October 5, 2015, and that he underwent a revision

surgery on or about February 6, 2018. Exhibit “D” at ¶¶8; 15.

         5.        This Notice of Removal is timely filed within 30 days after filing and receipt of

the Complaint by Defendant.

         6.        The parties are of diverse citizenship:

                   (a)    Defendant Stryker Corporation is a Michigan corporation with its

principal place of business at 2825 Airview Road, Kalamazoo, Michigan 49004;

                   (b)    Plaintiff is a Pennsylvania resident, as set forth above in Paragraph 2; and

                   (d)    No other parties have been properly served with the Complaint. Moreover,

the other named parties are not Pennsylvania Corporations, nor do they have a principal place of

business in Pennsylvania.1

         7.        Regarding the requirement that the amount in controversy exceed $75,000 (see 28

U.S.C. §1332(a)), Plaintiff alleges that he is seeking an amount in excess of $50,000.

         8.        However, the amount in controversy requirement is alternatively satisfied by the

allegations of Plaintiff’s injuries in the Complaint. The Court’s determination of the amount in

1
  Stryker Sales Corporation (“Stryker Sales”) is a Michigan corporation with its principal place of business in
Michigan. Howmedica Osteonics Corp. (which has done business as “Stryker Orthopaedics”) (hereinafter “HOC”)
is a New Jersey corporation with its principal place of business in New Jersey. Both Stryker Sales and HOC are
wholly owned subsidiaries of Stryker Corporation, and in the event that service on either or both was found to be
valid, both entities consent to this removal.

                                                        2
2836000.1 100909-101530
              Case 5:20-cv-02785-JMG Document 1 Filed 06/11/20 Page 3 of 25




controversy is not measured “by the low end of an open-ended claim, but rather by a reasonable

reading of the value of the rights being litigated.” See Werwinski v. Ford Motor Co., 286 F.3d

661, 666 (3d Cir. 2002) (quoting Angus v. Shiley Inc., 989 F.2d 142, 146 (3d Cir. 1993). In

applying the “legal certainty” test to assess the amount in controversy requirement, the Court of

Appeals for the Third Circuit has stated that “dismissal is appropriate only if the federal court is

certain that the jurisdictional amount cannot be met.” See Columbia Gas Transmission Corp. v.

Tarbuck, 62 F.2d 538, 541 (3d Cir. 1995); see also Samuel Bassett v. KIA Motors America, Inc.,

357 F.3d 392, 398 (3d Cir. 2004) (recommending that District Court adhere to the “legal

certainty test”).

         9.        This products liability action involves allegations of “serious permanent injury”,

including “adverse local tissue reaction metal-on-metal trunnions debris with likely asceptic

loosing [sic] of the acetabular component,” as a result of an allegedly defective LFIT V40 Head.

See Complaint at ¶¶16, 19. Plaintiff claims that he was required to undergo a second surgery to

remove the device, that we has been unable to perform his usual and daily occupations and duties

for an indefinite period of time, and he also asserts a lost wage claim. Id. at ¶¶19, 20. Under any

reasonable estimation of how a jury could value the elements of damages as alleged in Plaintiff’s

Complaint, the amount in controversy requirement has been satisfied.

         10.       Upon information and belief this court has original jurisdiction under 28 U.S.C.

§1332 for the reasons set forth above.

         11.       This Notice of Removal is being filed in the United States District Court for the

Eastern District of Pennsylvania, the District Court of the United States for the district and

division within which the state court action is pending, as required by 28 U.S.C. §§ 1446(a) and

1441(a).



                                                   3
2836000.1 100909-101530
            Case 5:20-cv-02785-JMG Document 1 Filed 06/11/20 Page 4 of 25




         12.       Pursuant to 28 U.S.C. §1446(d), written notice of the filing of this Notice of

Removal will be given to Plaintiff, and a copy of the Notice of Removal will be filed with the

Prothonotary of the Court of Common Pleas, Berks County, in the form attached hereto as

Exhibit “E”.

         13.       This Notice of Removal is signed pursuant to Rule 11 of the Federal Rules of

Civil Procedure, as required by 28 U.S.C. § 1446(a).

          WHEREFORE, Defendant Stryker Corporation respectfully request that this action be

duly removed to this Court, and that it proceed herein.

                                               GIBBONS P.C
                                               Attorneys for Defendants
                                               Stryker Corporation
                                               One Logan Square
                                               Philadelphia, PA 19103-2769
                                               (215) 446-6201
                                               sfinley@gibbonslaw.com




Dated: June 11, 2020


                                               By:       s/Stephen J. Finley
                                                      Stephen J. Finley, Esq.




                                                  4
2836000.1 100909-101530
              Case 5:20-cv-02785-JMG Document 1 Filed 06/11/20 Page 5 of 25




                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL LEASE
                          Plaintiff,
                                                      Civil Action No.
         v.
STRYKER CORPORATION, STRYKER
ORTHOPAEDICS, and STRYKER SALES                       Certificate of Service
CORPORATION.
                          Defendants.

         Stephen J. Finley, hereby certifies as follows:

         1.        I am a Director of the law firm of Gibbons P.C., attorneys for Defendant Stryker

Corporation in the above-entitled action.

         2.        On this date, my office served, via ECF, to the Clerk of the Court of the United

States District Court for the Eastern District of Pennsylvania, 601 Market Street, Room 2609,

Philadelphia, PA 19106-1797 a copy of Defendants’ Notice of Removal and accompanying

exhibits.

         3.        Also on this date, my office served, via email, a copy of Defendant’s Notice of

Removal, Notice of Filing of Notice of Removal, all with accompanying exhibits, and this

certification of service upon Attorneys for Plaintiff:

                                         Edwin L. Stock, Esq.
                                          Roland Rick Stock
                                        627 North Fourth Street
                                          Reading, PA 19603
                                         estock@rrslegal.com

         I certify under penalty of perjury that the foregoing is true and correct.


                                                By:         s/Stephen J. Finley
                                                         Stephen J. Finley, Esq.


Dated:         Philadelphia, Pennsylvania
               June 11, 2020
2836000.1 100909-101530
Case 5:20-cv-02785-JMG Document 1 Filed 06/11/20 Page 6 of 25




EXHIBIT “A”
Case 5:20-cv-02785-JMG Document 1 Filed 06/11/20 Page 7 of 25
Case 5:20-cv-02785-JMG Document 1 Filed 06/11/20 Page 8 of 25
Case 5:20-cv-02785-JMG Document 1 Filed 06/11/20 Page 9 of 25
Case 5:20-cv-02785-JMG Document 1 Filed 06/11/20 Page 10 of 25




EXHIBIT “B”
                                                                                                                   Case 5:20-cv-02785-JMG Document 1 Filed 06/11/20 Page 11 of 25




                                                                                                        GIBBONS P.C.
                                                                                                        Stephen J. Finley
                                                                                                        IDENTIFICATION NO. 200890
                                                                                                        One Logan Square
                                                                                                        130 North 18th Street, Suite 1210                   Attorneys for Defendant
                                                                                                        Philadelphia, PA 19103                              Stryker Corporation
                                                                                                        (215) 665-0400 (phone)
                                                                                                        (215) 636-0366 (fax)
                                                                                                        sfinley@gibbonslaw.com

                                                                                                        MICHAEL LEASE,                                 :         COURT OF COMMON PLEAS
Received County of Berks Prothonotary’s Office on 05/26/2020 2:00 PM Prothonotary Docket No. 19-15093




                                                                                                                                       Plaintiff       :             BERKS COUNTY
                                                                                                                                                       :
                                                                                                        v.                                             :                 NO. 2019-15093
                                                                                                                                                       :
                                                                                                        STRYKER CORPORATION, STRYKER                   :
                                                                                                        ORTHOPAEDICS, & STRYKER SALES                  :
                                                                                                        CORPORATION,                                   :
                                                                                                                            Defendant                  :
                                                                                                                                                       :

                                                                                                                                            ENTRY OF APPEARANCE

                                                                                                        TO THE PROTHONOTARY:

                                                                                                                  Kindly enter my appearance for Defendant Stryker Corporation in the above-captioned

                                                                                                        matter.

                                                                                                                                                     GIBBONS P.C.


                                                                                                                                                     BY: s/Stephen J. Finley
                                                                                                                                                           Stephen J. Finley
                                                                                                        Dated: May 26, 2020
                                                                                                                                                            Attorneys for Defendant
                                                                                                                                                            Stryker Corporation




                                                                                                                                                                                      2833481.1 100909-101530
                                                                                                                Case 5:20-cv-02785-JMG Document 1 Filed 06/11/20 Page 12 of 25




                                                                                                                                            CERTIFICATE OF SERVICE

                                                                                                               I, Stephen J. Finley, Esquire, certify that the foregoing Entry of Appearance has been

                                                                                                        filed with the Court and served on the following via the Court’s electronic filing system and U.S.

                                                                                                        mail on the 26th day May, 2020.

                                                                                                                                            Edwin L. Stock, Esquire
                                                                                                                                              Roland Rick Stock
                                                                                                                                            627 North Fourth Street
Received County of Berks Prothonotary’s Office on 05/26/2020 2:00 PM Prothonotary Docket No. 19-15093




                                                                                                                                              Reading, PA 19603
                                                                                                                                             Attorneys for Plaintiff




                                                                                                                                                              s/Stephen J. Finley
                                                                                                                                                               Stephen J. Finley




                                                                                                                                                                                        2833481.1 100909-101530
Case 5:20-cv-02785-JMG Document 1 Filed 06/11/20 Page 13 of 25




EXHIBIT “C”
Received County of Berks Prothonotary’s Office on 5/27/2020 12:08:42 PM Prothonotary Docket No. 19-15093   Case 5:20-cv-02785-JMG Document 1 Filed 06/11/20 Page 14 of 25
Case 5:20-cv-02785-JMG Document 1 Filed 06/11/20 Page 15 of 25




EXHIBIT “D”
Case 5:20-cv-02785-JMG Document 1 Filed 06/11/20 Page 16 of 25
Case 5:20-cv-02785-JMG Document 1 Filed 06/11/20 Page 17 of 25
Case 5:20-cv-02785-JMG Document 1 Filed 06/11/20 Page 18 of 25
Case 5:20-cv-02785-JMG Document 1 Filed 06/11/20 Page 19 of 25
Case 5:20-cv-02785-JMG Document 1 Filed 06/11/20 Page 20 of 25
Case 5:20-cv-02785-JMG Document 1 Filed 06/11/20 Page 21 of 25
Case 5:20-cv-02785-JMG Document 1 Filed 06/11/20 Page 22 of 25
Case 5:20-cv-02785-JMG Document 1 Filed 06/11/20 Page 23 of 25
Case 5:20-cv-02785-JMG Document 1 Filed 06/11/20 Page 24 of 25




EXHIBIT “E”
          Case 5:20-cv-02785-JMG Document 1 Filed 06/11/20 Page 25 of 25




Stephen J. Finley, Esq.
Identification No. 200890
One Logan Square
Philadelphia, PA 19103-2769
(215) 446-6201

Attorneys for Defendants
Stryker Corporation

                                                  COURT OF COMMON PLEAS
MICHAEL LEASE
                                                  BERKS COUNTY
                          Plaintiff,
         v.                                       No. 2019-15093
STRYKER CORPORATION, STRYKER
ORTHOPAEDICS, and STRYKER SALES
CORPORATION.


                          Defendants.

                          NOTICE OF FILING NOTICE OF REMOVAL

TO:      PROTHONOTARY OF THE COURT OF COMMON PLEAS OF BERKS
         COUNTY

         PLEASE TAKE NOTICE that in the above-entitled action Defendant Stryker

Corporation has this day filed a Notice of Removal, a copy of which is attached hereto as Exhibit

1, in the office of the Clerk of the United States District Court for the Eastern District of

Pennsylvania. A copy of the Notice of Removal is attached hereto as Exhibit 1.

         A copy of the Notice of Removal and Notice of Filing Notice of Removal has been

served upon counsel for Plaintiff.

                                            GIBBONS P.C.
                                            Attorneys for Defendants
                                            Stryker Corporation

                                            By:        s/Stephen J. Finley
                                                    Stephen J. Finley, Esq.(Id. No. 200890)
Dated:        Philadelphia, Pennsylvania
              June 11, 2020


2836000.1 100909-101530
